         Case 1:20-cr-00147-VSB Document 32
                                         31 Filed 01/12/21
                                                  01/11/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                      January 11, 2021

BY ECF
The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re: United States v. De La Cruz Rodriguez, et al., 20 Cr. 147 (VSB)

Dear Judge Broderick:

       At the request of chambers, the parties respectfully submit this letter seeking the
adjournment of the conference scheduled for January 13, 2021 until January 20, 2021. The parties
understand that this adjournment is needed to accommodate scheduling constraints.

      The Government respectfully requests that time be excluded under the Speedy Trial Act,
18 U.S.C. § 3161, until January 20, 2021 because this short adjournment is necessary to
accommodate the Court’s schedule, which has been constrained by the COVID-19 pandemic.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney

                                        by:      /s/ Jun Xiang
                                              Jun Xiang
                                              Assistant United States Attorney
                                              (212) 637-2289

CC:    Amy Gallicchio, Esq. (by ECF)
       Stephen Turano, Esq. (by ECF)


                                                   1/12/2021

                                       In light of COVID-19 and the Court's standing order 20-MC-622 (CM) the status
                                       conference scheduled for January 13, 2021 is hereby adjourned January 20, 2021 at
                                       12:00 p.m. The adjournment is necessary to allow to accommodate the Court's
                                       schedule of remote proceedings during the pandemic. The Court finds that the ends of
                                       justice served by granting a continuance outweigh the best interests of the public and
                                       the defendant in a speedy trial. Accordingly, it is further ordered that the time between
                                       January 13, 2021 and January 20, 2021 is hereby excluded under the Speedy Trial Act,
                                       18 U.S.C. 3161(h)(7)(A), in the interest of justice.
